UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6601



DYSHUM MICHAEL JONES,

                                           Petitioner - Appellant,

          versus


WILLIAM D. CATOE, Director of South Carolina
Department of Corrections; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-99-2207-2-13)


Submitted:   June 15, 2000                 Decided:   June 26, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Dyshum Michael Jones, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Derrick K. McFarland, OFFICE OF THE AT-
TORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dyshum Michael Jones appeals the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.    See Jones v. Catoe, No. CA-99-2207-2-13

(D.S.C. Mar. 30, 2000).   To the extent Jones seeks to raise addi-

tional issues in his informal brief not first presented to the

district court for consideration, we decline to consider those

issues. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2